Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 21-27, 34 and 35 in the reply filed on 09/24/2021 is acknowledged. 
Applicant’s election of species polysomy/amplification is acknowledged.  Because the response asserts that polysomy and amplification are treated in the specification as a single concept and defined as more than one copy of the EGFR locus on chromosome 7, the species requirement between polysomy/amplification is withdrawn.  It is noted that because applicant elected the species polysomy/amplification, claim 24 is withdrawn as it recites expression level of EGFR which is not elected.
Claims 24, 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.\
Claims 21-23, 25-27 and 34-35 are under examination with regard to polysomy/amplification of EGFR. 

Drawings
The drawings are acceptable. 

Claim Objections
Claims 34 and 35 are objected to because of the following informalities:  claims 34 and claim 35 recite “The method for treatment” however claims 34 and 35 do not depend from .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25-27 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “obtaining a sample from the same subject” however the claims do not require different or multiple subjects and this recitation renders the claim indefinite.  The claims only require a subject and it is therefore unclear is the same subject refers to the single subject or if there is some unstated subjects required for the claim.  It would be remedial to recite “obtaining a sample from the subject”.  
Claim 23 depends from claim 21 recites wherein the sample is a tumor tissue sample, which renders the claim indefinite.  Claim 23 depends from claim 21 however claim 21 recites obtaining a sample in step (a) and “determining the expression…PTEN gene in a sample”, because it is unclear if the sample is step (a) is the same sample as in step (b) it is unclear if “the sample” is the sample recited in step (a) of claim 21 or the sample recited in step(b).  If the sample is the sample in step (a) as step (b), claim 21 of step (b) should recite the sample.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23, 25-27, and 34-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown (J Clin Oncology, 2008, vol 26, pp 5603-5609, cited on IDS).
Brown teaches subjects with glioma and newly GBM were administered erlotinib, temozolomide and radiotherapy (see schema) (claim 21, 27, 34, 35).  Brown teaches obtaining tumor tissue samples from subjects and molecular analysis was assessed by FISH (see molecular analyses) (claim 23).  Brown teaches determining PTEN LOH and teaches EGFR amplification (see table 2).  Brown teaches subjects had high LOH PTEN (deficient PTEN) and high amplification (gain, amplified, duplicate EGFR) (see table 7).  Brown teaches EGFR amplification and LOH was determined by FISH  (claim 24-25).  Brown further teaches outcome and overall survival was calculated and teaches higher level of EGFR was associated with a better OS (see phase I) (claim 22).  Because Brown teaches normal, missing, duplicate EGFR, Brown necessarily teaches EGFR is compared with standard reference values to determine a normal EGFR, for example.  Additionally, with regard to claim 21, while Brown is silent with combination of high EGFR and high LOH for good clinical outcome this recited wherein limitation within the claim is only a characterization of the expression and is considered to be an inherent property of the expression level and does not distinguish the claimed invention over the 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634